                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 1 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 2 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 3 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 4 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 5 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 6 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 7 of 8
                                                        Exhibit A
Case 1:18-cv-12576-JGD Document 1-1 Filed 12/14/18 Page 8 of 8
